DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 11/08/2021 has been entered.   Upon entering the submission, claims 5, 13, and 14 are amended.  Claims 1-4, 17-19, 24-38 are cancelled.  Claims 5-16, 20-23, and 39-40 are pending.  Claims 15 and 20-23 remain withdrawn. Claims 5-14, 16, and 39-40 are under examination on the merits.   
Response to RCE Submission
Claim objection
The objection of claims 12-14 and 40 is withdrawn since Applicant’s amendment to claim 5 obviates the art rejections.

Claim rejection under 35 U.S.C. §102(a)(1)
Applicants’ amendment to claim 5 by further limiting the substituent G to the group consisting of an aryl group and a heteroaryl group overcomes the rejection because cited the `080 publication teaches that the substituent G is an alkyl group.  Therefore, the rejection is withdrawn.

Claim rejection under 35 U.S.C. §103(a)
Applicants’ amendment to claim 5 by further limiting the substituent G to the group consisting of an aryl group and a heteroaryl group overcomes the rejection because both cited G as an alkyl group.  Therefore, the rejection is withdrawn.

Following rejections are necessitated by the new amendment filed 11/08/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 10-11, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/029195 (“the `195 publication”) to Gibson et al. 

The `195 publication discloses compounds according to the formula (I) 
    PNG
    media_image1.png
    30
    155
    media_image1.png
    Greyscale
 wherein the support SUP is silica, modified through the reaction of a silane compound (e.g. 3-(trimethoxysilyl)-2(p,m-chloromethyl)-phenylethane (CAS RN 50975-76-3) 
    PNG
    media_image2.png
    175
    329
    media_image2.png
    Greyscale
 [0056] and 4-[2-(trichlorosilyl)ethyl]benzenesulfonyl chloride 
    PNG
    media_image3.png
    233
    392
    media_image3.png
    Greyscale
[0057-0058]), bearing a linking group L is (iii) –(CH2)h[S(O)d]m(CHD)nZm, wherein h=1, m=0, n=1, D is H; [[L]-[G]]n is [L]-[G], when n=1, G is aryl, substituted with LG and Q, wherein LG is pseudohalide, and Q is H.  Therefore, the `195 publication anticipates amended claims 5, 10-11, 13-14, and 16. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 6-9, 12, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the `195 publication in view of WO2006/013080 (“the `080 publication”) and/or US2009/0098082 (“the `082 publication”).

Determination of the scope and content of the prior art (MPEP §2141.01)
The `195 publication discloses silica filter media which are treated by binding a predetermined amount of functional silane (or silanes) to the surface.  The examples of functional silane compounds are disclosed at [0055-0058], and the silane-treated silica filter media have a general formulae disclosed at [0059].   The specific examples of the functional silanes include 3-(trimethoxysilyl)-2(p,m-chloromethyl)-phenylethane (CAS RN 50975-76-3) 
    PNG
    media_image2.png
    175
    329
    media_image2.png
    Greyscale
 [0056] and 4-[2-(trichlorosilyl)ethyl]benzenesulfonyl chloride 
    PNG
    media_image3.png
    233
    392
    media_image3.png
    Greyscale
[0057-0058].  The silica filter media made from the silanes relate to claimed compounds of the formula (I) 
    PNG
    media_image1.png
    30
    155
    media_image1.png
    Greyscale
 wherein the support SUP is silica, bearing a linking group L is (iii) –(CH2)h[S(O)d]m(CHD)nZm, wherein h=1, m=0, n=1, D is H; [[L]-[G]]n is [L]-[G], when n=1, G is aryl, substituted with LG and Q, wherein LG is pseudohalide, and Q is H.  

The `080 publication discloses modified silica compounds in EXAMPLEs 14, and 20 of 
    PNG
    media_image4.png
    213
    387
    media_image4.png
    Greyscale
 wherein Q is CXYR1, wherein X=CN, Y=CO2Et, R1=H, a+b:c=1:10 and d=0.  These compounds (e.g.
    PNG
    media_image5.png
    155
    430
    media_image5.png
    Greyscale
) relates to claimed compounds of Formula (I) [SUP]-[[L]-[G]]n according to amended claims 5-8, 10-11, and 16, wherein SUP is the silica support; L is the linker iii) 
    PNG
    media_image6.png
    30
    310
    media_image6.png
    Greyscale
, wherein h=0 or 1, m=0,  n=1 or 2, and D= H; G is a C1-alkyl having a leaving group of pseudohalide of CN, and Q is CO2R, wherein R is H, or alkyl.  The definition of pseudohalide can be found at paragraph [0013] of Applicants’ specification.  In addition, the modified silica compounds in EXAMPLEs 16, 18-19, and 21 of the `080 publication also read on claimed compound of Formula (I) [SUP]-[[L]-[G]]n according to amended claims 5-8, 10-11, 16, and 39. 

The `082 publication discloses modified silica compounds of Formula 1 
    PNG
    media_image7.png
    467
    345
    media_image7.png
    Greyscale
according to claim 36.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)

    PNG
    media_image8.png
    35
    359
    media_image8.png
    Greyscale
 of claim 6 and the compounds of the `195 publication is that the prior art is silent on the silica filter media has a specific silica structure of (O3/2)Si and Si(O4/2) of the formula VI.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the difference is further taught by the `080 publication, which teaches modified silica compounds in EXAMPLEs 14, and 20 of Formula 1  
    PNG
    media_image4.png
    213
    387
    media_image4.png
    Greyscale
 wherein Q is CXYR1, wherein X=CN, Y=CO2Et, R1=H, a+b:c=1:10 and d=0.  In addition, the `082 publication also discloses modified silica compounds of Formula 1 
    PNG
    media_image7.png
    467
    345
    media_image7.png
    Greyscale
according to claim 36.

In terms of claim 7, the `082 publication also discloses modified silica compounds of 
    PNG
    media_image7.png
    467
    345
    media_image7.png
    Greyscale
according to claim 36, wherein the linker L is 
    PNG
    media_image9.png
    30
    168
    media_image9.png
    Greyscale
.  The other linkers have been taught and/or suggested by the `080 publication and/or the `082 publication. 

In terms of claim 8, the `082 publication discloses modified silica compounds of Formula 1 
    PNG
    media_image7.png
    467
    345
    media_image7.png
    Greyscale
according to claim 36, wherein the linker L has a chain of at least three atoms and not more than 15 atoms between the silica group and group G.

In terms of claims 9 and 39, EXAMPLE 20 
    PNG
    media_image5.png
    155
    430
    media_image5.png
    Greyscale
 of the `080 publication and the compounds of formula (I) of instant claims 5-8, 10-11, 16, and 39 is the L, wherein the linker L is –(CH2)3- for Applicants’ claims,  while the linker L is –(CH2)2- for the`080 publication or the `195 publication.
However, the difference of the linker L is –(CH2)3- vs. (CH2)2- would have been obvious because compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be repairable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 247; Ex parte Henkel, 130 USPQ 474; In re Jones, 74 USPQ 152, 154; In re Herr, 134 USPQ 176; Ex parte Dibella, 157 USPQ 59; In re Zickendraht, 138 USPQ 22;  Ex Parte Fischer, 96 USPQ 345; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39; In re Bowers and Orr, 149 USPQ 570; Redox Technologies Inc. v. Pourreau, 73 USPQ2d 1435, 1451; In re Henze, 85 USPQ 261; In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030 (“As homologs are presumptively obvious over known compounds…..”). In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON CHEMICAL COMPANY, INC., 182 USPQ 70 (1974): “If any structural change is obvious to one skilled in the art, a substitution of the next  higher homolog  would seem to be.” Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” See also MPEP 2144.09, second paragraph.

In terms of claim 12 wherein the group G comprises an optionally substituted bromophenyl moiety or an optionally substituted bromoheteroaryl moiety, the `195 publication discloses modified silica with a functional silane to the surface wnerein silane is 4-[2-(trichlorosilyl)ethyl]benzenesulfonyl chloride 
    PNG
    media_image3.png
    233
    392
    media_image3.png
    Greyscale
[0057-0058], wherein the group G comprises pseudohalide phenyl moiety of –SO2Cl, which functions the same way as a good leaving group as bromo- group.  Therefore, G comprises an optionally substituted bromophenyl moiety would have been obvious over an optionally substituted pseudohalide phenyl moiety. 
Claim Objection
Claim 40 is objected to as being dependent upon a rejected base claim 5, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusions
Claims 5-14, 16, and 39 are rejected.
Claim 40 is objected to.
Claims 15 and 20-23 remain withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731